DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’s AMENDMENT
 An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Soumya Panda (Registration No. 60,447) on September 15, 2021.

The status of claims 6-9 are changed from “withdrawn” to “cancelled”.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.
 This is the Communication in response to the Amendment filed on July 13, 2021, for Application, title: “Delivery Management System, Server, Delivery Management Method, Delivery User Terminal, Client User Terminal, And Information Processing Method”.

Status of the Claims
Claims 1-10 were pending.  By the 07/13/2021 Response, claims 1, 2, 4, 5, and 10 have been amended, claims 6-9 have been changed from “withdrawn” to “cancelled”, and new claims 11-12 have been added.  Accordingly, claims 1-5 and 10-12 remain pending in this application and are examined.

Election/Restrictions
By the 10/05/2020 Response, Applicant has elected Group I, claims 1-5 and 10, for prosecution.  Applicant’s election without traverse of claims 6-9 in the reply filed on 10/05/2020 is acknowledged.

Priority
This Application was filed on 12/07/2018 and claims the priority of foreign application, JAPAN 2017-238784 filed on 12/13/2017.  For the purpose of examination, the date 12/13/2017 is considered to be the effective filing date.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 01/18/2019.
Information Disclosure Statement
The information disclosure statements filed on 06/09/2021 and 08/04/2021 are being considered.  Copies of the PTO-1449 forms with the examiner’s initials are enclosed to this Office Action.

Claim Objections
In view of Applicant’s 07/13/2021 Amendment, the objection is withdrawn.

Allowable Subject Matter
Claims 1-5 and 10-12 are pending.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The present application is directed towards a method implemented on a delivery management system for managing delivery of a package to a predetermined compartment of a vehicle using the lock/unlock device and delivery user terminal via a short range wireless communication network.  The Examiner finds that the Applicant’s invention improves electronic delivery systems.  Conventional electronic delivery systems were not capable of fulfilling online orders where payment of the fee occurs at the time of delivery, and the delivery occurs at a predetermined compartment of a vehicle.  Applicant’s invention provides the advantageous features of enabling products to be ordered online and delivered to a predetermined compartment of a vehicle.  Applicant’s invention provides a technological solution for issuing conditional authentication information when payment has been completed, where the conditional authentication information is deleted from a delivery user terminal after completion of 
Claims 1-5 and 10-12 are pending in the application.  The closest prior arts, OZ (US PUB. No. 2018/0240067) and Ferguson (US PUB. No. 2019/0034858) do not teach each and every elements of the claims.  An updated search did not identify any reference(s) that would disclose the claims, or could be reasonable to combine with the prior arts.  Therefore, the 103 rejection is withdrawn.
The closest Non-Patent Literatures (NPL) search report did not indicate a reference that teach or render obvious each and every elements of the claims (see attached Dialog NPL Search Report, dated 09/17/2021).
For these reasons, independent claims 1, 4, 5, and 10 are allowed.  Dependent claims 2-3 and 11-12 are also allowed because of their dependency on their independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 (renumbered from claims 1-5 and 10-12) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697